Citation Nr: 1701668	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a bilateral knee disorder.
 
3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for bilateral carpal tunnel syndrome. 	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously remanded by the Board for further development in September 2015.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a left ankle disorder and service connection for a nasal fracture were also before the Board in September 2014 and remanded for further development.  Following the remand, these issues were subsequently granted by the Agency of Original Jurisdiction in August 2015.  As such, these issues are no longer on appeal and will not be addressed

The issues of entitlement to service connection for a left shoulder disorder and entitlement to service connection for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current cervical spine disorder is a congenital defect that was not caused by, a result of, and was not subject to a superimposed disease during service.

2. The Veteran does not have a current right or left knee disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The record reflects that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in June 2008.  Consequently, VA's duty to notify provisions have been fulfilled.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The record indicates that the Veteran was also afforded VA examinations in August 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner indicated in the VA examination reports that the Veteran's electronic records and the claims file had been reviewed.  The examinations also involved a thorough examination of the Veteran.  As such, the Board finds the August 2015 VA examinations adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

As stated above, this matter was previously remanded in September 2014.  The Board finds there has been substantial compliance with its September 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the Agency of Original Jurisdiction substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).
II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran claims that her current cervical spine disability and bilateral knee disability stem from her active duty service.  

Cervical spine disorder

The Veteran contends her congenital variation of C2 and C3 was not disabling at the time of entrance into active duty but was aggravated by a motor vehicle accident in 1999 and again in 2006, resulting in severe neck pain.  

The service treatment records indicate the Veteran had normal findings of the cervical spine and denied any orthopedic issues pertaining to the spine including recurrent back pain on entry in June 1986. The records indicate she was in a motor vehicle accident in 1999 with an October 1999 record documenting pain that included the neck, shoulder and back, with an assessment of thoracic paraspinal pain.  

Post-service treatment records indicate that the Veteran complained of, and was treated for, a neck condition.  There was X-ray and MRI evidence of a congenital deformity of the cervical spine described in the November 2008 MRI as a congenital fusion of C2-3 with resultant atypical distribution of spondylosis of C3-4 through C5-6.  There is no opinion, however, within the post-service treatment records, private or VA, regarding the etiology of the Veteran's cervical spine disability.  

The Board determined in September 2014 that in light of the evidence showing a preexisting congenital deformity, and the history of the motor vehicle accident in service with subsequent cervical spine symptomatology treated in service as well as post service, an examination should be conducted to address whether there was aggravation or superimposed injury on this preexisting condition.

In August 2015, the Veteran was afforded a new VA examination where she reported she was involved in two motor vehicle accidents during her active duty service.  The Veteran reported numbness in her hand and that she had periods of no symptoms, then periods of sensations in the elbow and hand.  The Veteran stated she had a history of a herniated disc and was started to develop arthritis.  She stated she had limited rotatory range of motion.  She reported she experienced pain in her arms which she believed are from the cervical herniated disc.  The Veteran stated she has had cervical spine nerve ablation in service and afterwards.  She did not report having any functional loss or functional impairment of the cervical spine.  

Following a physical examination and an imaging study, arthritis was not documented.  There was no indication of a vertebral fracture with loss of 50 percent or more of height however, minimal C5-6 spondylosis was diagnosed.  The VA examiner determined that the Veteran's cervical spine did not impact her ability to work.  

The VA examiner opined that despite the C5-6 spondylosis, there was no functional impairment.  The VA examiner determined that "[d]espite the [motor vehicle accident] in service, this is a condition of aging" and that it was less likely than not caused by, related to, or beyond natural progression by military service.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's cervical spine disorder is not related to service and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any cervical spine disorder and her military service.

Although the Veteran experienced two motor vehicle accidents during service and that she as a current diagnosis of congenital fusion of C2-3 with resultant atypical distribution of spondylosis of C3-4 through C5-6, there is no evidence of a chronic disability involving the cervical spine during service or at separation.  In addition, the VA examiner opined that the Veteran's current cervical spine disability was less likely as not caused by or a result of her military service (as there was no medical evidence linking the in-service injury to her disability) but rather was related to aging.

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90; 38 C.F.R. §§ 3.303(c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Here, the evidence does not show that a disability was superimposed on the Veteran's congenital defect during service during service.  Again, according to the August 2015 VA examiner's opinion, it was a condition of aging, despite the motor vehicle accidents in service.  The Board notes the VA examiner's opinion was based on a consideration all of the Veteran's subjective complaints, a review of the evidence of record, and the results of the objective evaluation.  The Board finds this expert opinion persuasive and accords it substantial evidentiary value.

The Board also acknowledges the Veteran's contentions that her current cervical spine disorder is related to service.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of her disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a cervical spine disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for cervical spine disorder; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Bilateral knee disorder

The Veteran stated in her Notice of Disagreement that she continued to have left knee pain if she walked too much or exercise and that bending her knee was especially painful.  Regarding the right knee pain, she stated she was first seen for right knee pain on May 16, 1994, and continued to experience pain throughout her military service.  She stated her knee was painful with bending and will "freezes or locks up" on occasion.  She stated she "believe[s] the condition is due to strenuous exercise and my job duties while in active duty."

According to the service treatment records, the Veteran's symptoms involving both knees have been treated at various times in service including a right knee lateral collateral ligament strain in May 1994; unspecified knee pain in May 2005, and left knee pain status post motor vehicle accident treated in December 2006 and January 2007.

Post-service treatment records do not indicate a current diagnosis of a bilateral knee disorder.  

Pursuant to the September 2014 Board remand, the Veteran was afforded a new VA examination in August 2015.  According to the VA examination report, a diagnosis of a bilateral knee disability has not been made.  The Veteran reported she had problems with her knees but no diagnoses.  She stated she had a running injury and was medicated but now she avoided running.  She had no history of surgery or physical therapy.  She was not currently receiving treatment for her knees.  The Veteran stated she had pain in her knees sometimes when she climbs a ladder and sometimes her knees would freeze up once or twice a month, lasting a few minutes.  She had no pain at rest.  The Veteran had no flare-ups of the knees or functional loss or functional impairment of the joints.  

The physical examination revealed normal bilateral range of motion, muscle strength, joint stability tests, meniscal conditions, and no presence of ankyloses.  

Upon a review of the evidence of record, a physical examination, and the Veteran's lay statements, the VA examiner determined "[t]here is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left or right knee disorder or its residuals.  No medical opinion can be rendered as no condition is diagnosed."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a bilateral knee disorder must be denied.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran may reported pain in the bilateral knees.  However, there is no indication the Veteran had a bilateral knee disability in service nor does she have a current diagnosis of such.  Specifically, the August 2015 VA examination was unremarkable and an actual diagnosis of a bilateral knee condition was not made even though prior MRIs and treatment have been considered.  The Board notes that VA is not authorized to grant service connection for symptoms alone without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to the foregoing, the Board recognizes that the Veteran may experience pain in her bilateral knees; however, the Board notes that pain does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted). 

The Board notes the only evidence of record in support of the Veteran's claims consists of her own lay statements.  The Board acknowledges the Veteran's contentions that she believes she has a bilateral knee disorder that is related to her military service.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See, 16 Vet. App. At 374; Layno, 6 Vet. App. at 469-70.  Her assertions that she experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 43, as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of her disabilities.  See Jandreau, 492 F.3d at 1377. 

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of bilateral knee disorder.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Left shoulder disorder

In September 2014, the Board determined that the evidence showed the presence of a tear or tendonopathy in the left shoulder noted in May 2009 MRI findings.  The service treatment records are noted to show left shoulder symptom following the motor vehicle accident in service, with tendonitis diagnosed in November 1999.  In view of the need to further clarify the nature and etiology of the claimed left shoulder disorder, and in light of the inadequacies shown in the July 2007 VA examination another examination was necessary to appropriately address this matter.

In August 2015, the Veteran underwent a VA examination for the left shoulder where it was determined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left shoulder disorder or its residuals.  The VA examiner explained, "[i]t should be noted that the human body is a dynamic, not a static entity.  Healing and health are the natural result of homeostasis, and over a 10-20 year period many acute and subacute injuries and complaints will tend to resolve spontaneously."

The Board finds that this opinion is adequate as an MRI conducted in May 2009, only six years prior, showed a tear or tendonopathy in the left shoulder.  This finding was not fully considered and explained in the VA examiner's rationale. 

In addition, the Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Board finds that despite the VA examiner's determination that the Veteran does not have a current left shoulder disorder, the Board notes that any such valid diagnosis, such as the tear or tendonopathy in the Veteran's left shoulder, could constitute a current disability for purposes of service connection, even if resolved at the time of the August 2015 VA examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Therefore, the Board finds this VA examination is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Bilateral carpal tunnel syndrome

The Veteran contends that she was treated in service initially for carpal tunnel syndrome of the left upper extremity in November 1993 and carpal tunnel syndrome of the right upper extremity in June 1997 and continued to have pain in her bilateral wrist and fingers to the present.  The Veteran stated she was prescribed bilateral hand splints to alleviate the pain while on active duty.  The Veteran stated her job duties as an aircraft structural maintenance person during service led to her disability.  

According to the service treatment records, in August 1989 the Veteran underwent an elective excision biopsy of a mass on the right forearm.  In June 1997, the Veteran complained of numbness in hands and fingers which has been constant in the left hand for a month.  Upon examination, the Veteran was diagnosed with carpal tunnel syndrome.  In January 2000, the Veteran was treated for left arm and hand paresthesias.  She reported numbness and tingling in the left fifth digit and ulnar aspect of the hand.  She denied loss of power or strength in the hand.  A history of carpal tunnel syndrome on the right was noted.  The assessment was left hand paresthesias in the distribution of the ulnar nerve.  The etiology was most likely compress of the ulnar nerve at the elbow and less likely C8-T1 radiculopathy.  In February 2000, the record indicates left hand paresthesias and notes a history of resolved carpal tunnel syndrome in the right wrist.  

In September 2014, the Board determined that the claim requires further examination to include electrodiagnostic testing to determine whether she has carpal tunnel syndrome pathology in her bilateral upper extremities, and if so, whether such pathology is related to the carpal tunnel syndrome symptoms diagnosed and treated in service with probable early carpal tunnel syndrome diagnosed in November 1993 and diagnosed again in June 1997.  

In August 2015, the Veteran underwent a peripheral nerves conditions examination where she reported she was diagnosed with carpal tunnel syndrome while on active duty and has rare symptoms now.  She stated when she does have symptoms, she will experience pain in the dorsum of her hand when she opens a jar, lasting five minutes.  She is not currently receiving treatment and no nerve conduction studies have been conducted. 

The Board notes that according to the August 2015 VA examination report, an electromyogram (EMG) studies has not been perform and any other significant diagnostic test were not available. 

Therefore, as there is no indication an EMG or nerve conduction testing has been conducted, the Veteran must be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the August 2015 VA examination of the Veteran's left shoulder disorder.  The electronic claims file must be made available to and be reviewed by the examiner.  If the August 2015 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disorder was caused or aggravated by her military service.  Specifically, the VA examiner is asked to consider and discuss the tear or tendonopathy in the left shoulder noted in May 2009 MRI findings.  A complete rationale must be provided for any opinion offered. 

The Veteran's complete history should be considered and discussed by the examiner. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.  

Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions and citation to medical authority, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

2. Schedule the Veteran for a VA examination with the appropriate specialist to identify any current bilateral carpal tunnel syndrome and determine the etiology thereof. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral carpal tunnel syndrome is of service onset or otherwise etiologically related to the Veteran's period of active service.

The electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies, including electrodiagnostic testing, should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

When formulating an opinion, the examiner must consider the Veteran's lay statements regarding her symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case must be provided to the Veteran and her representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


